Citation Nr: 0736982	
Decision Date: 11/26/07    Archive Date: 12/06/07

DOCKET NO.  05-11 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1947 to 
September 1951.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  The case was forwarded to the 
Board by the Wilmington, Delaware RO.  


FINDINGS OF FACT

1.  The veteran's current hearing loss was incurred during 
service as a result of his in-service noise exposure.

2.  Tinnitus was not demonstrated during the veteran's 
service and is not shown to be related to such service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

2.  Tinnitus was not incurred in, or related to, active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 
3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the veteran in May 2003 correspondence and a March 
2005 statement of the case of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant and notice of what part the VA will attempt to 
obtain.  VA has fulfilled its duty to assist the claimant in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examination.  VA informed the claimant of the need to submit 
all pertinent evidence in his possession, and provided 
adequate notice of how disability ratings and effective dates 
are assigned.  While the appellant may not have received full 
notice prior to the initial decision, after notice was 
provided the claimant was afforded a meaningful opportunity 
to participate in the adjudication of the claims, and the 
claim was readjudicated.  The claimant was provided the 
opportunity to present pertinent evidence and testimony.  In 
sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.

Analysis

The veteran contends that his hearing loss and tinnitus are 
related to noise exposure during active service.  
Specifically, the veteran asserted that he was involved in an 
inservice accident during which the transmission of the truck 
he was driving "literally exploded" thus causing hearing 
loss and tinnitus.  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when the speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

The veteran's service medical records reflect normal hearing 
during service.  Both the veteran's enlistment examination 
dated September 1947 and separation examination dated 
September 1951, both noted normal ears and hearing with 15 
/15 on the whispered voice test.  The service medical records 
do note that the veteran was injured in a July 1950 truck 
explosion.

The veteran submitted a news paper article noting that the 
transmission exploded and photographs of his in-service 
accident.

A December 2002 VA outpatient clinic record noted that the 
veteran had decreased speech recognition scores, and that he 
presented with evidence of a sensorineural hearing loss.  

The veteran was afforded a VA examination in June 2003.  The 
veteran complained of progressive hearing loss and rushing 
tinnitus in both ears.  The examination revealed a bilateral 
sensorineural hearing loss.  The examiner noted that the 
veteran reported a specific acoustic incident in 1950, during 
service.  The veteran admitted to noise exposure due to suing 
a hunting rifle once or twice a year, but denied any other 
occupational or recreational noise exposure.  After the 
examiner reviewed the claims file and diagnosed a bilateral 
sensorineural hearing loss, he opined that it was at least as 
likely as not that some of the hearing loss began as a result 
of the explosion during service.  He also opined that the 
veteran's tinnitus was less likely than not related to 
service.  

In a June 2003 memorandum to Dr. M.O., the RO stated that the 
VA examiner's opinion was inadequate as the separation 
examination noted normal hearing on a whispered voice test.  
The RO requested a medical opinion as to the etiology of the 
veteran's hearing loss, based on the above-mentioned VA 
examination and review of the claims file.  

In a July 2003 opinion, Dr. M.O., stated that the standard 
test used for hearing impairment showed no decrease in 
hearing and there was no basis for granting service 
connection for hearing loss after a 50 year hiatus.

VA treatment reports reflected treatment for hearing loss 
that was consistent with the March 2003 VA examination.  
Conversely, VA medical records list complaints of ringing in 
the ears, but no diagnosis of tinnitus.  Additionally, a 
December 2003 VA treatment report indicated no tinnitus and 
no dizziness upon examination of the ears.  

The veteran gave a history on VA examinations, as well as in 
VA treatment reports, of being exposed to noise in service.  
He specifically reported being exposed to noise from an 
exploding transmission.  The veteran's assertions regarding 
his in-service noise exposure are credible.  

The medical evidence shows that the veteran currently has 
bilateral hearing loss meeting VA standards.  Moreover, the 
medical evidence, by way of a VA examination in June 2003, 
suggests a link between the veteran's noise exposure and his 
current hearing loss.  While the veteran has given a history 
of some post-service noise exposure, the Board will apply the 
benefit of the doubt doctrine in finding that his in service 
noise exposure caused his current hearing loss.  

While Dr. M.O., opined that it was unlikely the veteran's 
hearing loss was due to service, the only rationale provided 
was that there was a 50 year hiatus between service and the 
documented hearing loss.  Dr. M.O., did not examine the 
veteran, nor did he take into account the appellant's in-
service exposure to acoustic trauma.  As such, the Board 
finds the opinion of the VA examiner to be more probative.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  Given 
the foregoing, the veteran's bilateral hearing loss is found 
to have been incurred in service.

While the veteran's postservice records show complaints of 
tinnitus, there is no objective medical evidence linking 
tinnitus to any incident of service.  The veteran's 
separation examination noted normal ears.  Additionally, the 
VA examiner stated that it was less likely than not that the 
veteran's tinnitus was related to the accident in-service, 
and a December 2003 VA treatment report records a finding 
that tinnitus was not present.  Thus, the evidence 
preponderates against finding that the veteran's tinnitus, is 
related to, or was incurred in service.  As there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the appellant's claim that would give 
rise to a reasonable doubt in favor of the appellant, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


